DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant argues that it would not be burdensome to examine the multiple species and sub-species together. Although, the species and sub-species may appear similar their differences would require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries). In finding art that may be readable on one species and/or sub-species it may not be applicable to another. It is for this reason the requirement restriction is maintained.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/15/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. Foreign references are located in the parent application 17/305614.

	

Status of Application
Claims 16-22 and 28 are pending examination and claims 1-15 and 23-27 are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear if the second electrode comprises two or more first layers, two or more second layers and two or more third layers or if each of the two (or more layers) of the second electrode each comprise two or more first layers, two or more second layers and two or more third layers? For the purpose of expediting prosecution the Office is going to interpret the claim meaning as having a second electrode comprising two or more first layers, two or more second layers and two or more third layers.
	Note: all dependent claims necessarily inherit the indefiniteness of the claims from which they depend.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 16 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ding et al. (PG Pub 2017/0269745; hereinafter Ding).

    PNG
    media_image1.png
    315
    724
    media_image1.png
    Greyscale

Regarding claim 16, refer to Fig. 1b and Fig. 4 provided above, Ding teaches an electronic device (para [0048-0066]) comprising: 
a first electrode (anode) located on a substrate (glass); 
two or more energizing layers (HTL, EML, ETL) located on the first electrode and arranged along two different directions (having a dimension extending in both the x and Y direction from a top view); and 
two or more second electrodes located on the energizing layers (see Fig. 4); 
wherein: the second electrode comprises 
two or more first layers (annotated “1st layers” in Fig. 4) arranged along two different directions (having a dimension extending in both the x and Y direction from a top view), 
two or more second layers (annotated “2nd layers” in Fig. 4) arranged along two different directions (having a dimension extending in both the x and Y direction from a top view) and 
two or more third layers (annotated “3rd layers” in Fig. 4); and the first layer partly overlaps the second layer or the third layer (see Fig. 4).
Regarding claim 28, refer to Fig. 1b and Fig. 4 provided above, Ding teaches at least one of the two or more first layers (annotated “1st layers” in Fig. 4) is connected to another one of the first layers via the second layer or the third layer (annotated “3rd layers” in Fig. 4).
Allowable Subject Matter
2.	Claims 17-22 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
	The following is a statement of reasons for the indication of allowable subject matter:  
Claim 17 is objected to, but would be allowable if (i) rewritten in independent form to include all of the limitations of its base claim 16 or (ii) claim 17 is fully incorporated into the base claim 16.  
Claim 17 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 17, the two or more first layers include two or more electrode first main areas arranged along two different directions and two or more electrode first extension areas extending from the electrode first main area to partly overlap the second layer or the third layer.
Claims 18-22 would be allowable, because they depend on allowable claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	a. Nishida et al. (US Patent No. 11,233,199) teaches a vapor deposition mask manufacturing method, vapor deposition mask, and organic semiconductor element manufacturing method.
	b. Yotsuya et al. (US Patent No. 7,976,633) teaches a vapor deposition mask manufacturing method.
c. Nishida et al. (PG Pub 2019/0211436) teaches a vapor deposition mask manufacturing method, vapor deposition mask, and organic semiconductor element manufacturing method.
d. Kawasaki et al. (PG Pub 2019/0203338) teaches a vapor deposition mask manufacturing method, vapor deposition mask, and organic semiconductor element manufacturing method.
e. Takeda et al. (PG Pub 2021/0066601) teaches a method for producing vapor deposition mask, and method for producing organic semiconductor element.
f. Sone et al (PG Pub 2020/0259090) teaches a vapor deposition mask, frame-equipped vapor deposition mask, vapor deposition mask preparation body, vapor deposition pattern forming method, and method for producing organic semiconductor element.
g. Uchida et al. (PG Pub 2020/0199733) teaches a deposition mask.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina A Sylvia whose telephone number is (571)272-7474.  The examiner can normally be reached on 8am-4pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Feliciano-Ramos can be reached on 5712727925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTINA A SYLVIA/Examiner, Art Unit 2895